Citation Nr: 0913915	
Decision Date: 04/14/09    Archive Date: 04/21/09

DOCKET NO.  05-34 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for neuropathy of the 
right lower extremity, to include as secondary to service-
connected residuals of a shrapnel wound of the right lower 
extremity, including venous insufficiency of the medial foot 
and calf, scarring of the feet, and a burn scar of the right 
inner ankle.

2.  Entitlement to a compensable disability rating for shell 
fragment scars of the feet.

3.  Entitlement to a compensable disability rating for 
residual burn scarring of the right inner ankle.  

4.  Entitlement to a disability rating in excess of 20 
percent for residuals of a shrapnel wound to the right medial 
foot and calf, including venous insufficiency.

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.  The issue of entitlement to TDIU 
was remanded in October 2008 for further evidentiary and 
procedural development.  As discussed below, the Board finds 
that there was substantial compliance with its remand; thus, 
it may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of (1) entitlement to service connection for 
neuropathy of the right lower extremity, to include as 
secondary to service-connected residuals of a shrapnel wound 
of the right lower extremity, including venous insufficiency 
of the medial foot and calf, scarring of the feet, and a burn 
scar of the right inner ankle, (2) entitlement to a 
compensable disability rating for shell fragment scars of the 
feet, (3) entitlement to a compensable disability rating for 
residual burn scarring of the right inner ankle, and (4) 
entitlement to a disability rating in excess of 20 percent 
for residuals of a shrapnel wound to the right medial foot 
and calf, including venous insufficiency, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  As of the date of the Veteran's claim for TDIU he is 
service-connected for chronic sinusitis, evaluated as 50 
percent disabling; post-traumatic stress disorder (PTSD), 
evaluated as 30 percent disabling; multiple disfiguring shell 
fragment scars of the forehead and left cheek, evaluated as 
30 percent disabling; residual burn scarring of the upper 
back, evaluated as 20 percent disabling; residuals of a 
shrapnel wound to the right medial foot and calf, including 
venous insufficiency, evaluated as 10 percent disabling; 
residuals of a shrapnel wound to the right medial foot and 
calf, including venous insufficiency, evaluated as 10 percent 
disabling; tender residual shell fragment scars of the left 
and right forehead, evaluated as 10 percent disabling; 
hearing loss, evaluated as 10 percent disabling; tinnitus, 
evaluated as 10 percent disabling; residuals of a 
tonsillectomy, evaluated as noncompensable; and shell 
fragment scars of the feet, evaluated as noncompensable.

2.  The Veteran's service-connected disabilities are shown to 
be productive of a disability picture that precludes him from 
securing and following some form of substantially gainful 
employment consistent with his education and work experience.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16, 4.19 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5107, 5126 (West 2002)).

Analysis

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to a veteran's level of education, special training and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching a 
determination regarding TDIU, the central inquiry is 
"whether a veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Historically, the Veteran submitted a claim for entitlement 
to TDIU in March 2005.  As of such date, the Veteran is 
service-connected for chronic sinusitis, evaluated as 50 
percent disabling; PTSD, evaluated as 30 percent disabling; 
multiple disfiguring shell fragment scars of the forehead and 
left cheek, evaluated as 30 percent disabling; residual burn 
scarring of the upper back, evaluated as 20 percent 
disabling; residuals of a shrapnel wound to the right medial 
foot and calf, including venous insufficiency, evaluated as 
10 percent disabling; residuals of a shrapnel wound to the 
right medial foot and calf, including venous insufficiency, 
evaluated as 10 percent disabling; tender residual shell 
fragment scars of the left and right forehead, evaluated as 
10 percent disabling; hearing loss, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
residuals of a tonsillectomy, evaluated as noncompensable; 
and shell fragment scars of the feet, evaluated as 
noncompensable.  The combined rating of these disabilities is 
90 percent.  38 C.F.R. §§ 4.25, 4.26 (2008).  The Veteran 
therefore meets the schedular percentage requirements for 
entitlement to TDIU.  38 C.F.R. § 4.16(a).  

The record reflects that the Veteran completed high school.  
He has not completed any college, nor has he had any 
technical or vocational training.  See VA Form 21-8940 
received March 8, 2005.  Following service, the Veteran was 
self-employed in construction as a general contractor for 
more than thirty years.  See, e.g., October 2003 VA 
Individual Unemployability Examination Report; he retired in 
the early 1990s.  According to the Veteran, his retirement 
was due to headaches and lower extremity/foot pain related to 
his service-connected disabilities.  Id.  He states that he 
has not sought further employment due to the limitations 
imposed by his multiple service-connected disabilities.

The Veteran's treatment records show that he suffers from a 
multitude of physical ailments.  In addition to his service-
connected disabilities, the Veteran has been diagnosed with a 
seizure disorder, anemia, degenerative joint disease, 
systolic ejection murmur, tinea pedis, and hypertension.  
See, e.g., VA Internal Medicine Progress Note dated December 
27, 2006.  There is also evidence that he is receiving 
treatment for chronic sinus problems associated with his 
service-connected sinusitis, as well as treatment for 
worsening venous insufficiency in his lower extremities.  
With respect to the latter disability, the record reflects 
that the Veteran reports an inability to stand more than 
thirty minutes at one time.  See May 2005 VA Examination 
Report.  His treatment records and examination reports also 
show that he uses a cane for ambulation secondary to lower 
extremity/foot pain; the Veteran also wears support hose for 
his venous insufficiency.  See id.  See also December 2005 VA 
Examination Report.

The Veteran was evaluated in conjunction with this appeal in 
May 2005.  Following a review of the Veteran's claims file, 
an interview with the Veteran, and a physical examination, 
the examiner determined that the Veteran's service-connected 
disabilities do not preclude him from working at a sedentary 
job.  The Veteran was also examined in January 2009.  At such 
time, the examining physician determined that the Veteran's 
service-connected residuals of shrapnel wounds to the right 
and left medial foot and calf, including venous 
insufficiency, limited the amount of time the Veteran could 
spend on his feet.  Moreover, the examiner concluded that the 
Veteran was limited from any type of employment due to 
"general debility."  However, it was the examiner's opinion 
that the Veteran's "general debility" was not due to his 
service-connected disabilities.  

Initially, the Board observes that the January 2009 VA 
examiner does not specify what, if any disabilities, 
contribute to the Veteran's limiting "general debility."  
The Board is of the opinion that this lack of explanation as 
to why the Veteran's numerous service-connected disabilities, 
including chronic sinusitis, hearing loss, PTSD, and venous 
insufficiency of the bilateral lower extremities, do not 
contribute to his general debility greatly reduces the 
probative value of the January 2009 medical opinion that the 
Veteran's unemployability is not due to his service-connected 
disabilities.  See Miller v. West, 11 Vet. App. 345, 348 
(1998) (medical opinions must be supported by clinical 
findings in the record; bare conclusions, even those made by 
medical professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions); 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  

However, even if the Board were to conclude that the 
Veteran's general debility was due, in part, to his service-
connected disabilities, the relevant inquiry in the present 
appeal is whether his service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad, 5 Vet. App. at 529.  After careful consideration 
of the competent evidence of record, the Board concludes 
that, when viewed in light of the Veteran's education and 
occupational background, the Veteran's service-connected 
disabilities render him unable to obtain and maintain 
substantially gainful employment.  

In this regard, the Veteran's education and occupational 
background demonstrate that he is best suited for employment 
in manual labor.  However, as noted by the January 2009 VA 
examiner, the Veteran's service-connected venous 
insufficiency of the bilateral lower extremities severely 
limits his ability to remain on his feet for any prolonged 
period of time.  Furthermore, as described above, the Veteran 
uses a cane to ambulate and requires the use of support 
stocking to reduce pain and swelling in his lower 
extremities.  Under these circumstances, it is unlikely that 
the Veteran would be able to perform tasks traditionally 
associated with manual labor.  

Additionally, the Board notes that the Veteran's hearing loss 
and tinnitus were evaluated in January 2009, and the examiner 
concluded that even with the use of hearing aids the Veteran 
would have difficulty communicating in a work environment and 
would need to rely on visual cues.  Certainly, the Veteran's 
inability to effectively communicate with others would 
significantly limit his ability to obtain employment 
consistent with his background.  In this regard, the Veteran 
was employed in the construction industry for more than 
thirty years; this is traditionally a noisy environment, and 
the Veteran would likely experience significant problems 
communicating with others in such a loud environment.  

In sum, the Board is satisfied that the competent evidence of 
record demonstrates that the Veteran's service-connected 
disabilities render him unemployable.  Specifically, the 
Veteran's service-connected disabilities, and namely, his 
venous insufficiency of the bilateral extremities, limit his 
ability to perform anything other than sedentary work.  
However, as discussed above, the Veteran's ability to obtain 
such employment is limited by his education and occupational 
background in construction and manual labor.  As such, the 
Board concludes that entitlement to TDIU has been established 
and his appeal is granted.  38 C.F.R. § 4.16.  


ORDER

Entitlement to TDIU is granted.  


REMAND

With regard to the Veteran's remaining claims, the Board is 
of the opinion that the Veteran timely expressed disagreement 
with the RO's denial of these claims in June 2008 and 
February 2009 and a desire for appellate review.  See VA Form 
21-4138 received December 22, 2008; VA Form 21-4138 received 
March 5, 2009.  See also 
38 C.F.R. § 20.201 (2008).  Therefore, the Board finds that 
the Veteran has filed a timely notice of disagreement as to 
these issues.  The Court has now made it clear that the 
proper course of action when a timely notice of disagreement 
has been filed is to remand the matter to the RO.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  Appropriate action, 
including issuance of a statement of the case, is now 
necessary with regard to the issues of (1) entitlement to 
service connection for neuropathy of the right lower 
extremity, to include as secondary to service-connected 
residuals of a shrapnel wound of the right lower extremity, 
including venous insufficiency of the medial foot and calf, 
scarring of the feet, and a burn scar of the right inner 
ankle; (2) entitlement to a compensable disability rating for 
shell fragment scars of the feet; (3) entitlement to a 
compensable disability rating for residual burn scarring of 
the right inner ankle; and (4) entitlement to a disability 
rating in excess of 20 percent for residuals of a shrapnel 
wound to the right medial foot and calf, including venous 
insufficiency.  38 C.F.R. § 19.26 (2008).  The Veteran will 
then have the opportunity to file a timely substantive appeal 
if he wishes to complete an appeal as to these issues.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Issue a statement of the case as to the 
issues of (1) entitlement to service 
connection for neuropathy of the right 
lower extremity, to include as secondary 
to service-connected residuals of a 
shrapnel wound of the right lower 
extremity, including venous insufficiency 
of the medial foot and calf, scarring of 
the feet, and a burn scar of the right 
inner ankle; (2) entitlement to a 
compensable disability rating for shell 
fragment scars of the feet; (3) 
entitlement to a compensable disability 
rating for residual burn scarring of the 
right inner ankle; and (4) entitlement to 
a disability rating in excess of 20 
percent for residuals of a shrapnel wound 
to the right medial foot and calf, 
including venous insufficiency.  The 
Veteran should be informed that he must 
file a timely and adequate substantive 
appeal in order to perfect an appeal of 
any issue to the Board.  See 38 C.F.R. §§ 
20.200, 20.202, and 20.302(b).  If a 
timely substantive appeal is not filed, 
the claim should not be certified to the 
Board.  If so, subject to current 
appellate procedures, the case should be 
returned to the Board for further 
appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


